Title: From George Washington to Timothy Pickering, 4 September 1790
From: Washington, George
To: Pickering, Timothy



Sir,
Philadelphia September 4th 1790.

In the public letter which accompanies this you will receive such instructions for your conduct in your mission to the Seneca Tribe of Indians, as may without impropriety be communicated to them—Some others shall here be added more peculiarly proper for your own ear.
It is particularly desireable that they be made to understand that all business between them and any part of the United States is hereafter to be transacted by the general Government; and that the person who will attend you on the part of the Executive of the State of Pennsylvania be induced to corroborate this explicitly by his declarations to them.
The Indians have demanded that the property of the deceased Indians, taken by the murderers, be restored: I am informed that this has been secured by the Executive of Pennsylvania, to whom therefore you will apply for the same, and take proper measures for restoring it. They have further demanded that the property of the murderers be given up to them. I am informed that they had no property but lands—you will explain this to them, and of course that there is nothing to render under this demand. The Executive of Pennsylvania had proposed to

purchase goods suitable to the Indians to the amount of 266⅔rds dollars to be given to the friends of the deceased as a satisfaction for the wrong done them—You will take on behalf of the United States so much of this purchase as has been made, for which they shall be repaid, and you will complete the same to the amount before mentioned if it be not completed; and you will take measures for having the goods conveyed to the place of meeting, where you will cause them to be so distributed among the friends of the deceased as shall be most likely to give complete satisfaction. It is desireable that they be induced to content themselves with this peace offering; but should they consider it as absolutely inadequate, you will, in your discretion, give them such assurances of further gifts as the necessity of the case shall require.
So also, should any presents to the Chiefs of the Nation appear to you necessary you will do therein what in your discretion you shall perceive to be indispensable.
You are to receive for your time and trouble eight dollars a day from the date hereof until your return in addition to your reasonable expences as well personal as for the general objects of your mission.
It is expected that you will be at the place of meeting by the  instant, and have there at the same time if possible the presents provided, or otherwise that you take measures for their being conveyed thither by as early a day as possible.
In all your proceedings you are desired to adhere to as strict economy as the objects of your mission will reasonably admit.1 am Sir, Your most obedient Servant

Go: Washington

